On 1 July, 1828, the supposed testator applied to his counsel, Mr. Whitaker, to have his will drafted, expressed great anxiety to die testate, declared that he should not live long, and gave particular directions as to the disposition of his property. At the same time he handed Mr. Whitaker a paper, which had been executed by him as a will in the year 1823, as a part of his instructions for drafting the proposed will. On the 30th of the same month, Mr. Whitaker returned the will of 1823 to Fort, and at the same time gave him the will now offered for probate, which was the draft of a perfect will, with a clause of attestation. Mr. Whitaker informed the supposed testator that the will had been drafted according to his instructions — that in the situation in which it then was, without signature or attestation, it was a good will of personalty — but that to make it a good will of land, it ought either to be copied entirely in his own handwriting or signed in its then state, and have the execution attested by two witnesses. Mr. Whitaker also informed him that the will of 1823 had been revoked, by his, Fort's subsequent marriage and the birth of a child. At Fort's request, these instructions were repeated several times.
About fifteen days after this conversation, the supposed testator was taken suddenly ill, and continued in a state of delirium until his death, which took place on 25 August following, when the will, now offered for probate, was found wrapped up in that of 1823, placed among his valuable papers, and in all respects in the same state in which they were when received from Mr. Whitaker. *Page 28 
(20)   Upon these facts, as a case agreed, it was submitted to the court, which of the papers above mentioned was the will of the supposed testator, or whether he died intestate.
His Honor, Judge Norwood, pronounced for the will of 1828, as a will of personalty, and the caveators appealed.
It did not appear that the will of 1823 had ever been offered for probate.
The only question now before the Court is whether the paper written by Mr. Whitaker is the will of Ricks Fort, deceased, as to his personal estate. The question upon the paper dated in 1823 cannot arise until the paper be offered for probate. The Court declines giving an extra judicial opinion upon it.
A point of very general consequence has been taken upon the paper now under consideration. Against that, as a will of personalty, it is objected that were it otherwise good for that purpose, yet as it purports to pass real as well as personal property, and something more was necessary to complete it as to lands, which the supposed testator (21) knew, and intended to add, it is incomplete for any purpose. This position is one of very extensive bearing, and deserves very deliberate consideration before it is either adopted or rejected by the Court. I do not understand it to be carried to the extent that a will, disposing or affecting to dispose of realty and personalty, must be good as to both or neither; for example, a paper with one witness. Much of the argument, however, in support of the one position is equally applicable to the other. For it is said that where a father, for instance, by his will provides for one child out of his personal property, and for another with land, he cannot intend to die testate as to one without the other; to mean that one fund shall be disposed of in that manner, unless the other is also; because it is doing injustice among his children. Now this argument is as strong when the will is incomplete only in point of law as where it is incomplete within the purpose of the maker — that is, where it is not what he intends it shall be in point of formal execution, for the sake of making it good for all purposes. Yet a will attested by one witness is certainly good to pass chattels, and certainly not good to pass the lands mentioned in it. This may, however, be upon the ground that in the last case it is defective only by reason of a positive statute, and in the former upon the intention, or rather the want of intention, in the party to make it a will for one purpose, unless it be for all. *Page 29 
And upon this ground, it is contended here that it is not a will at all, because for the purpose of passing the real estate the signature of the supposed testator and attestation of two witnesses were necessary, and were intended. The case of Walker v. Walker, 1 Mer., 503, has been cited in support of the argument. The counsel in that case presented it in a clear and very strong light, and their reasoning is directly applicable to the case now under consideration. The decision was against the will. Unfortunately, the Court gave no reasons, so that we cannot tell whether they adopted the argument of the counsel or carried it out to the length contended for. The case itself did not make it necessary. It did not rest barely upon the facts, that the paper had a clause of attestation, and no subscription of witnesses. There was this      (22) additional one: the will was found in the testatrix's drawer, after her death, in an envelope, on which she had herself written: "I have signed and sealed my will, to have it ready to be witnessed the first opportunity I can get proper persons," and she lived twelve years after the will bore date. This showed that she knew there ought to be witnesses; that she intended to get them when she wrote the will, and the memorandum on the envelope; and so that she did not intend her signing as a full execution for any purpose, and from her not having it attested for so long a period, a strong presumption arose that she had abandoned it altogether. The case may have turned on these circumstances. It is certainly not an authority direct to the point that the want of attestation, where there is a clause of attestation, will defeat a will altogether. And it is too important a principle to be determined in any case which does not require it.
The Court does not think this case turns on it. There is not the least evidence that the deceased published or otherwise treated the particularpaper delivered to him by Mr. Whitaker as his will. He did not read it, nor have it read, nor otherwise express himself concerning the contents. When he was told that in the shape in which it then was it would not pass lands, but would personalty, he said not a word towards publishing it as a will of the latter sort; on the contrary, he anxiously sought instructions of the requisites to make it good as a will of lands. Can it be doubted that he did not mean to publish it until he could do so in a way to make it effectual for all its purposes? He took it home, and did not even sign it, as he probably would have done had he read it and been satisfied. But it is said that by putting it away with the old will he seems to have regarded it as a valuable paper, and so recognized it as his will. Not so; he doubtless recognized it as a paper which might be his will, which probably he intended to execute as his will, but not as his executed will. The preservation and custody of the old will being the same, the argument is much stronger in favor of a *Page 30 
(23) republication of that, which is stated to have been duly executed to pass lands, and is signed by him, and must also have been written by him. For if the last paper was considered by him his will, why keep the former?
Without deciding any general question, this case may well be disposed of upon its particular circumstances. Although the deceased wished to make a will, there is no evidence of a publication of this particular paper as his will. He did not expressly say so at Whitaker's. It is not to be taken by inference when it appears the party did not know the contents of the paper, although he was told that in the state in which it then was it would be good for personalty. It may be presumed that he read it when he got home, but there is no evidence that he was satisfied with it, except that he preserved it. He never spoke of it, as he naturally would if he had considered it a will. And the preservation of both papers together is rather evidence of the republication of the first than a publication of the last in its incomplete state.
PER CURIAM.                                 Judgment reversed.